        Case: 3:19-cv-00410-jdp Document #: 75 Filed: 03/16/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


    LADELL MADLOCK,

                              Plaintiff,
        v.                                                        OPINION and ORDER

    ROBERT SHANNON, DYLAN BAUSCH,                                      19-cv-410-jdp
    and PENNY SKAIFE,

                              Defendants.


       Pro se plaintiff Ladell Madlock says that when he was incarcerated at Wisconsin Secure

Program Facility (WSPF), defendants allowed him to keep medication in his cell that he took

in an attempt to harm himself. He says that defendants knew that he wasn’t allowed to possess

the medication because he was at risk of self-harm. After screening his complaint, I gave him

leave to proceed on claims against defendants under the Eighth Amendment to the United

States Constitution and Wisconsin negligence law. Dkt. 12.

       Defendants move for summary judgment. Dkt. 50; Dkt. 58. Madlock has failed to

identify any evidence that he was actually injured in his self-harm attempt, so I will grant both

motions, dismiss Madlock’s claims, and close this case.



                                    UNDISPUTED FACTS

       The following facts are undisputed except where noted.1 I’ll view any disputed facts in

the light favorable to Madlock.




1
 Madlock objects to several of Shannon and Bausch’s proposed facts solely on the ground that
he was not present to observe them. See, e.g., Dkt. 65, ¶ 9. This is not a valid objection;
objections must be based on evidence in the record. I deem any fact that is objected to solely
        Case: 3:19-cv-00410-jdp Document #: 75 Filed: 03/16/21 Page 2 of 6




       In February 2019, Ladell Madlock was housed in WSPF’s general-population unit,

known as Charlie unit. At WSPF, certain medications are known as “Keep on Person” or

“KOP” medications, meaning that inmates may keep those medications with them. KOP

medications are usually over-the-counter medications. At that time, Madlock was on what’s

known as a “No Keep on Person” or a “No KOP” restriction, meaning that he was not allowed

to keep KOP medications with him.

       On February 24, 2019, Madlock went to WSPF’s Health Services Unit (HSU), where

he was assessed for chest pains by defendant Penny Skaife, a contract nurse. Madlock had been

taking Tylenol for chest pain but he had used all the Tylenol in his prescription. Madlock

didn’t have this Tylenol in his cell; it had been in a blister pack kept on the medication cart

from which correctional officers dispense inmate medications.

       Skaife told Madlock that she would renew his Tylenol prescription. Madlock told Skaife

not to send the Tylenol directly to him because he was on a No KOP restriction as a suicidal

inmate. Skaife explained that she wasn’t sending the Tylenol directly to Madlock but would

have it placed on the medication cart to be dispensed to Madlock by a correctional officer.

       Two days later, Bausch brought a bottle of Tylenol to Madlock’s cell. Bausch passed

the bottle to Madlock through the trap in his cell door. Madlock says that he told Bausch that

he was on a No KOP restriction because he was suicidal. He also says that he tried to hand the

bottle back to Bausch, who refused to take it. (According to Bausch, Madlock took the

medication without saying anything.)




on this basis to be undisputed.


                                              2
        Case: 3:19-cv-00410-jdp Document #: 75 Filed: 03/16/21 Page 3 of 6




       Shortly after Bausch left his cell, Madlock heard defendant Correctional Officer Robert

Shannon in the hallway near his cell. Madlock says that he shouted, “CO Shannon, I’m suicidal

and I have pills I’m not supposed to have.” Dkt. 67, ¶ 8. (Shannon says that he didn’t hear

Madlock shouting at him.)

       About half an hour later, Shannon brought a snack bag to Madlock’s cell. According to

Madlock, he showed Shannon the bottle of Tylenol and said that he was suicidal, to which

Madlock replied, “I don’t care. Kill yourself. You’re an idiot.” Id., ¶ 10. Madlock began

swallowing the pills, swallowing 50 in total. (According to Shannon, Madlock briefly showed

him a handful of about 10 to 15 pills, then put them in his mouth within a few seconds.)

       Shannon left Madlock’s cell to tell the unit sergeant what had happened. The unit

sergeant then called the captain on duty. Bausch was also in the area, and the sergeant told

him to go to Madlock’s cell to observe him until the supervising officer arrived, which Bausch

did.

       A captain arrived at Madlock’s cell, and the staff decided to send Madlock to a local

emergency department for evaluation and care. Madlock says that after arriving at the

emergency room, he vomited into a paper bag that a nurse gave him. Dkt. 67, ¶ 15.

(Defendants cite a medical record that states that Madlock was “[n]egative” for vomiting.

Dkt. 55-1, at 52.) It’s undisputed that Madlock reported no shortness of breath, abdominal

pain, nausea, or headache; that he was oriented to person, place, and time; that he was not in

distress; that his heart rate was normal and its rhythm was regular; and that his liver enzymes

weren’t elevated. See id. Madlock reported only that he was “feeling a little lightheaded.” Id. at

51.




                                                3
        Case: 3:19-cv-00410-jdp Document #: 75 Filed: 03/16/21 Page 4 of 6




       Madlock’s acetaminophen level in his blood was initially measured at 52 micrograms

per milliliter, but four hours later, it was measured at 20 micrograms per milliliter, within the

reference range of zero to 30 micrograms per milliliter. Id. at 53–54. His initial testing results

also showed that his levels of glucose and albumin (a protein made by the liver) were both

barely above the reference ranges; the record doesn’t show that these levels were measured

again. Id. at 52. Madlock remained at the hospital until 2:00 p.m. the next day, after which he

was returned to WSPF and placed on observation status. He showed no further effects from

the acetaminophen.



                                           ANALYSIS

       The Eighth Amendment forbids prison officials from intentionally ignoring the risk

caused by a prisoner’s serious medical needs. Estelle v. Gamble, 429 U.S. 97, 103–04 (1976).

To succeed on his Eighth Amendment claims, Madlock must identify evidence that defendants’

actions caused him to be injured. Lord v. Beahm, 952 F.3d 902, 905 (7th Cir. 2020). Likewise,

to succeed on his negligence claims, Madlock must identify evidence that defendants’ actions

caused him “actual damage.” Hennekens v. Hoerl, 160 Wis. 2d 144, 465 N.W.2d 812, 816

(1991). Because Madlock hasn’t identified any such evidence, I don’t need to consider

defendants’ other arguments for why they are entitled to summary judgment.

       Madlock doesn’t allege that he suffered any lasting harm from his overdose attempt,

and the only symptoms that he reported at the time—a single incident of vomiting and feeling

“a little lightheaded”—don’t rise to the level of a constitutional harm. Lord, 952 F.3d at 905

(“minor” physical injuries are insufficient to support Eighth Amendment claim); see also Gayton

v. McCoy, 593 F.3d 610, 621 (7th Cir. 2010) (“Vomiting, in and of itself, is not an uncommon


                                                4
          Case: 3:19-cv-00410-jdp Document #: 75 Filed: 03/16/21 Page 5 of 6




result of being mildly ill, and, absent other circumstances . . . does not amount to an objectively

serious medical condition.”).

          Madlock contends that his lab results showing elevated levels of acetaminophen,

glucose, and albumin show that he was injured. But he hasn’t identified any evidence that the

temporary, modest elevations shown in these results caused any injury or even posed any risk

of injury. There’s no indication from Madlock’s medical records that any of his medical

providers thought that his test results warranted further treatment. After his acetaminophen

level had fallen to within the reference range, Madlock was discharged back to WSPF with no

specific instructions other than that he should have a follow-up visit the next day. Dkt. 55-1,

at 54. It’s unclear from Madlock’s records whether he scheduled a follow-up visit, but he

identifies nothing in his records showing that his overdose attempt caused him any harm.

Accordingly, Shannon, Bausch, and Skaife are entitled to summary judgment on Madlock’s

claims.



                                             ORDER

          IT IS ORDERED that:

          1. Defendants Robert Shannon and Dylan Bausch’s motion for summary judgment,
             Dkt. 50, is GRANTED.

          2. Defendant Penny Skaife’s motion for summary judgment, Dkt. 58, is GRANTED.




                                                5
Case: 3:19-cv-00410-jdp Document #: 75 Filed: 03/16/21 Page 6 of 6




3. The clerk of court is directed to enter judgment in favor of defendants and close this
   case.

Entered March 15, 2021.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                        6
